                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


NORTHERN ALASKA
ENVIRONMENTAL CENTER,
                                                       Case No. 3:20-cv-00187-SLG
et al.,
                    Plaintiffs,
      v.
DAVID BERNHARDT, et al,
                    Defendants.


             DECLARATION OF RAMZI FAWAZ IN SUPPORT OF
               AMBLER METALS’ MOTION TO INTERVENE


1.    I, Ramzi Fawaz, am President and CEO of Ambler Metals LLC. I was appointed
      as the President and Chief Executive Officer of Ambler Metals on September 1,
      2020. Before that I spent several decades doing international project development.

2.    I received my Bachelor of Science in electrical engineering at the American
      University of Beirut in Lebanon and a Master’s degree in power engineering at the
      University of California, Berkeley.

                                    Ambler Metals

3.    Ambler Metals LLC was formed in December 2019. As of February 2020, it
      became a joint venture operating company owned equally by South32 Limited and
      Trilogy Metals Inc. It owns, or has access to, mining claims located in the Ambler
      Mining District that contain mineralized belts with at least two known sizable
      mineral deposits, the Arctic deposit and the Bornite deposit.

4.    South32 is a globally diversified mining and metals company. Trilogy Metals is a
      metals exploration company focused on exploring and developing the Ambler
      Mining District of the Northwest Arctic Borough in Alaska.

5.    Ambler Metals’ exploration efforts have been focused on the Arctic and Bornite
      deposits. The Arctic deposit is a sulfide deposit that lies approximately 292 miles
      northwest of the City of Fairbanks, Alaska. The Bornite deposit is a carbonate

 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
        Case 3:20-cv-00187-SLG Document 17-1 Filed 11/17/20 Page 1 of EXHIBIT
                                                                      5       A
                                                                                Page 1 of 5
      hosted copper deposit located approximately 16 miles southwest of the Company’s
      Arctic project. Both deposits are located within the Company’s land package,
      which spans more than 170,000 hectares. Both sites boast high-grade copper
      deposits with significant exploration potential. The District also contains zinc,
      lead, gold, silver, and carbonate replacement deposits that also host cobalt
      mineralization.

6.    Copper is a critical metal in that it is used in numerous applications such as
      building construction, power generation and transmission, electronic product
      manufacturing, and the production of industrial machinery and transportation
      vehicles. With climate change presenting an increasing threat to the planet, copper
      will be critical in the transformation of the global economy from a carbon-based
      energy system to a clean renewable system.

7.    The Company has entered into an agreement with NANA Regional Corporation,
      Inc., a corporation organized pursuant to the provisions of the Alaska Native
      Claims Settlement Act, 43 U.S.C. § 1601 et seq. and the laws of the State of
      Alaska, allowing for the potential use of NANA lands in the area for roads and
      other purposes.

8.    Based on a recent feasibility study of the Arctic deposit completed by Trilogy
      Metals, the average annual payable production from that deposit will be more than
      155 million pounds of copper, 192 million pounds of zinc, 32 million pounds of
      lead, 32,165 ounces of gold and 3.4 million ounces of silver. Over the total life of
      the mine, production is projected at 1.9 billion pounds of copper, 2.3 billion
      pounds of zinc, 388 million pounds of lead, 386 thousand ounces of gold and 40.6
      million ounces of silver.

9.    According to the same Trilogy feasibility study, Ambler Metals projects
      employing approximately 650 people during the construction phase for the Arctic
      Deposit, and approximately 450 people once mining operations begin. Ambler
      Metals currently has a full-time staff of 20 employees and hires 75 employees on a
      seasonal basis.

10.   Ambler Metals’ vision is to develop the Ambler mining district into a premier
      North American copper producer with its initial focus on the Arctic Deposit.

            Development History of the Upper Kobuk Mineral Projects

11.   The original owner of the claims—Kennecott Copper Company—drilled the
      property in the 1960s, 70s and a little in the 80s and 90s. Exploration drilling
      ceased by the mid-80s when land ownership and access were put into question as a
      result of the passage of the Alaska National Interest Lands Conservation Act. The
      land ownership and access issues were resolved by the late 90s and Trilogy began



       Case 3:20-cv-00187-SLG Document 17-1 Filed 11/17/20 Page 2 of EXHIBIT
                                                                     5       A
                                                                                Page 2 of 5
      work on the Arctic and Bornite deposits starting in 2004. Trilogy spent $30.6
      million to acquire the mineral title.

12.   Trilogy has continued to invest substantially in the District. In addition to the
      money required to obtain mineral title (tenements), it spent $84.3 million on
      exploration, feasibility studies, environmental studies, and other expenses.

13.   On April 10, 2017, Trilogy announced it had entered into an agreement with
      South32, under which Trilogy granted South32 an option to form a 50/50 joint
      venture with respect to Trilogy’s Alaskan assets. South32 was entitled to exercise
      its option at any time to form the 50/50 joint venture.

14.   Beginning in June 2017, as part of the option agreement, South32 made a payment
      each year to Trilogy, which was used to fund drilling and exploration. It provided
      this funding for three years (drilling seasons) in a row, for a total of $31 million.

15.   In February 2020, to complete the joint venture between Trilogy and South32,
      Trilogy contributed all of its assets associated with the Upper Kobuk Mineral
      Projects, including the Arctic and Bornite projects and its option agreement with
      NANA. South32 contributed a Subscription Price of US $145 million. The funds
      will be used to advance the Arctic and Bornite projects, along with exploration in
      the Ambler mining district.

16.   Considered together, Trilogy, South32 and Ambler Metals have invested $290.9
      million in the venture.

17.   On June 24, 2020, the Board of Directors of the Alaska Industrial Development
      and Export Authority (“AIDEA”) approved a memorandum of understanding with
      Ambler Metals which specifies how the parties will jointly establish a plan
      regarding the permitting, feasibility, engineering and design, construction and
      operation, financing and closure of Ambler Road. Ambler and AIDEA have each
      committed to contributing up to $35 million each for these activities.

18.   In June 2020, AIDEA authorized spending up to $500,000 from the funds
      currently in the Arctic Infrastructure Development Fund for 2020 predevelopment
      work on the Ambler Road Project. These funds will be matched by another
      $500,000 by Ambler Metals and will be used to further advance the project.

                 Ambler Has a Significant Interest in this Litigation

19.   I am familiar with the July 23, 2020 Record of Decision, signed by the Bureau of
      Land Management and the U.S. Army Corps of Engineers, that Plaintiffs
      challenge in this case.




       Case 3:20-cv-00187-SLG Document 17-1 Filed 11/17/20 Page 3 of EXHIBIT
                                                                     5       A
                                                                                   Page 3 of 5
20.   That Record of Decision approved the development of a 211-mile-long gravel
      private access road (Ambler Road) in the southern Brooks Range foothills to
      provide industrial access to the Ambler Mining District. The gravel road, which
      will not generally be open to the public, will be built in three stages and will be
      reclaimed after the expiration of the right of way in 50 years.

21.   At this time, there is no developed surface access connecting the Arctic Project
      with the Dalton Highway. By connecting the District to Dalton Highway, the road
      would support exploration and mining activities by Ambler Metals and other
      mining companies. Ambler Metals will not undertake construction of mines
      unless the road is authorized and funded.

22.   I have also reviewed the complaint filed by the plaintiffs in this case. The
      plaintiffs have alleged that any development of Ambler Metals’ mining project is a
      connected action to Ambler Road and must be analyzed in the environmental
      impact statement prepared for the Ambler Road.

23.   The issues of when and how Ambler Metals’ mining project should be analyzed
      and permitted involve considerations unique to Ambler Metals—no party in the
      litigation has the same interest in these issues or information relevant to them.

24.   Permitting for Ambler Road is a significant milestone for Ambler Metals, which
      will unlock the world class economic potential of the region by allowing greater
      access to the district and the potential development of the Arctic project.

              Ambler’s Interests Could be Harmed by the Relief Plaintiffs
                                 Seek in this Litigation

25.   Any delay in the permitting and construction of Ambler Road could delay
      expected future cash flows to Ambler Metals, which has worked diligently—and
      invested significantly—to explore the deposits and to determine their feasibility.

26.   Any such delay would also delay any future cash flows to NANA that would result
      from the exercise of Ambler Metals’ option. Ambler Metals will only exercise its
      option with NANA once it has decided to invest in one of the (Arctic or Bornite)
      projects, and that decision would be delayed if the Ambler Road permitting is
      delayed.

27.   Any delay in the permitting and construction of Ambler Road would defer the
      time when the company might see any return on the significant investment it has
      made in the area over the last 16 years.

28.   Because the federal agencies that have been sued have broader interests than
      Ambler Metals’ interests in the litigation—and have no interest in the potential



       Case 3:20-cv-00187-SLG Document 17-1 Filed 11/17/20 Page 4 of EXHIBIT
                                                                     5       A
                                                                                  Page 4 of 5
       future permitting of Ambler Metals’ mining project—I do not believe the
       Company’s interests will be adequately represented by the federal government in
       this litigation.

       I declare under penalty of perjury of the laws of the United States of America that
the foregoing is true and correct.



Executed this 13 day of November 2020.



                                                        Ramzi Fawaz




        Case 3:20-cv-00187-SLG Document 17-1 Filed 11/17/20 Page 5 of EXHIBIT
                                                                      5       A
                                                                                 Page 5 of 5
